IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM RANDALL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3790

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William Randall, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits. See Jordan v. State,

549 So. 2d 805 (Fla. 1st DCA 1989); Davis v. Singletary, 716 So. 2d 273 (Fla. 4th

DCA 1998).

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.